Exhibit 10.2

     
(NEWELL LOGO) [c59473c5947300.gif]
  > News Release

Newell Rubbermaid Announces
Capital Structure Optimization Plan
Series of Transactions Will Simplify Capital Structure and Reduce Interest
Expense
ATLANTA, August 2, 2010 — Newell Rubbermaid (NYSE: NWL) today announced a series
of transactions designed to simplify its capital structure and reduce interest
expense. The capital structure optimization plan includes the following
components:

  –   Issuance of $550 million of new senior notes due 2020;     –   Repurchase
of $500 million of shares through an Accelerated Stock Buyback program (“ASB”)
with Goldman, Sachs & Co.; and     –   Cash tender offer for any and all of the
company’s outstanding 10.60% notes due 2019.

The ASB and cash tender offer will be funded by a combination of existing cash
on hand, short-term borrowings and proceeds from the sale of the new senior
notes.
In addition, Newell Rubbermaid intends, subject to market conditions, to launch
later this quarter an offer to exchange common stock and cash for any and all of
its 5.50% convertible senior notes due 2014. To the extent these notes are
exchanged, the company intends to settle, for cash, the hedge transactions which
were entered into concurrent with the issuance of the convertible notes.
Assuming 32.3 million shares are purchased in the ASB, all the notes due 2019
are tendered in the tender offer and all the convertible notes are tendered in
the exchange offer, the net result of the transactions making up the capital
structure optimization plan will be the refinancing of approximately
$600 million in long term debt at lower interest rates, a net increase of
approximately 8 million shares of outstanding common stock, and the elimination
of potential future share count dilution resulting from the convertible notes
and hedge transactions.
If completed as planned, the series of transactions is not expected to have a
material impact on either the company’s leverage ratio or the company’s recently
announced improved guidance for 2010 normalized earnings. However, it is
expected to result in a cumulative pre-tax charge to GAAP earnings in 2010 of up
to $200 million. The capital structure optimization plan is expected to be
accretive to future periods’ GAAP and normalized earnings per share.
“The series of transactions we announced today will simplify our capital
structure, lower our interest costs and reduce potential future dilution from
the convertible notes. The convertible note financing played an important role
helping us refinance our debt in the middle of last year’s credit crisis, but we
believe it is an appropriate time to revisit it and our overall capital
structure. This has been one of our top priorities for 2010,” said Mark Ketchum,
President and Chief Executive Officer of Newell Rubbermaid. “If you are as
confident about Newell Rubbermaid’s future prospects and the potential for long
term appreciation in the value of NWL stock as we are, then this initiative is
clearly a positive. We expect the transactions to be accretive to EPS in future
3 Glenlake Parkway | Atlanta. GA 30328 | Phone +1 (770) 418-7000 |
www.newellrubbermaid.com | NYSE: NWL
(COMPANY LOGO) [c59473c5947301.gif]

 



--------------------------------------------------------------------------------



 



     
(NEWELL LOGO) [c59473c5947300.gif]
  > News Release

periods and to eliminate confusion and uncertainty regarding potential future
dilution from the convertible notes, allowing investors to focus on our business
and on our long term strategy for creating shareholder value through Brands That
Matter.”
This press release is for informational purposes only and is not an offer to buy
or sell or the solicitation of an offer to sell or buy any securities nor shall
there be any sale of such securities in any state in which such offer,
solicitation or sale would be unlawful prior to registration or qualification
under the securities laws of such state. The offering of the new senior notes is
being made only by means of a prospectus and related prospectus supplement
included as part of an effective shelf registration statement previously filed
with the Securities and Exchange Commission. Copies of the prospectus and
related prospectus supplement may be obtained from Newell Rubbermaid at 3
Glenlake Parkway, Atlanta, GA 30328. The cash tender offer for the outstanding
notes due 2019 is being made only by means of an offer to purchase and related
letter of transmittal. The proposed exchange offer, if commenced, will be made
only by means of an offer to purchase and a related letter of transmittal, and
the securities offered therein will not be registered under the Securities Act
and may not be offered or sold in the United States absent registration or an
exemption from applicable registration requirements. Newell Rubbermaid does not
make any recommendations as to whether holders should tender their securities in
the cash tender offer or the proposed exchange offer.
All statements in this press release that are not statements of historical fact
are forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. Such statements are based on the current beliefs
and expectations of Newell Rubbermaid’s management and are subject to
significant risks and uncertainties. Actual results could differ materially from
those expressed in or implied by the forward-looking statements contained in
this release because of a variety of factors, including conditions to, or
changes in the timing of, proposed transactions in the company’s capital
structure optimization plan, whether the proposed exchange offer is commenced,
levels of noteholder participation in the cash tender offer and the proposed
exchange offer, changes in the securities markets’ conditions, particularly the
markets for debt securities and the market for Newell Rubbermaid’s common stock
and other factors identified in documents filed by Newell Rubbermaid with the
Securities and Exchange Commission.
About Newell Rubbermaid
Newell Rubbermaid Inc., an S&P 500 company, is a global marketer of consumer and
commercial products with 2009 sales of approximately $5.6 billion and a strong
portfolio of brands, including Rubbermaid®, Sharpie®, Graco®, Calphalon®,
Irwin®, Lenox®, Levolor®, Paper Mate®, Dymo®, Waterman®, Parker®, Goody®,
Technical ConceptsTM and Aprica®.
This press release and additional information about Newell Rubbermaid are
available on the company’s Web site, www.newellrubbermaid.com.

     
Contacts:
   
Nancy O’Donnell
  David Doolittle
Vice President, Investor Relations
  Vice President, Corporate Communications
+1 (770) 418-7723
  +1 (770) 418-7519

3 Glenlake Parkway | Atlanta. GA 30328 | Phone +1 (770) 418-7000 |
www.newellrubbermaid.com | NYSE: NWL
(COMPANY LOGO) [c59473c5947301.gif]

 